Opinion by
Judge Pryor :
The proof in this case on the part of the appellant shows that the accused, John Gibbs, was induced to surrender himself under the advice and at the instance of his father. He had been evading the officers of the law for some time and his father being cognizant of his hiding place procured Frisby and Jones, who were friends of the accused, to visit him and say to him' that he had better surrender. The accused at once came to his father’s house and there, with pistol in hand and in the presence of all his friends, permitted the appellant without offering any resistance whatever to arrest him. This arrest was made after his surrender and at a time when it was convenient for the appellant to be near enough to lay his hands gently upon him, and we are inclined to think with a full knowledge that the surrender was to be made at that particular time. The father and mother and all the friends who escorted him home from this secret spot in the woods are very careful to say that he never surrendered until the appellant made his appearance and we are *648inclined to think from their mode of testifying that there must have been some understanding between them all in relation to this important arrest before it was made.

Stone, Cooper, for appellant.


Attorney-General, for appellee.

The appellant at the time was the sheriff of Menifee county, and had a bench warrant in his hands for the arrest of the accused, and before the court below could certify his right to the reward as required by the statute in such cases, it was proper that the facts should present a case divested of everything like a want of good faith between the sheriff and the state. .We are not disposed to disturb the judgment of the court below and the same is now affirmed. ^